DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.  Applicants’ have amended claims 1, 10, and 22 to further recite 
“wherein a length in a horizontal direction of a first side of the plate-like transparent
member affixed to the second side of the sensor chip is longer than a length in the horizontal direction of a second side of the plate-like transparent member”, and further argue that the recited features are not disclosed or rendered obvious by Fujimori (U.S. Patent Application Publication No. 2015/0085094).  The Examiner disagrees. 

The above recited feature merely changes that shape of the working device, which courts have held to be an obvious matter of design choice. See MPEP 2144.04(IV)(B).  Courts have held absent persuasive evidence that the particular configuration of the claimed device is significant, the recited change in shape is obvious. Here, the recited features merely make the recited device a rectangle rather than square, and it would have been obvious to one having ordinary skill in the art to make the shape of the device rectangular to fit a desired configuration, or to obtain a final device of a particular shape.  Further, there is no evidence of record that the particular shape of the device is FINAL.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (U.S. Patent Application Publication No. 2015/0085094) in view of Kiyota (U.S. Patent Application Publication No. 2011/0234830).

Regarding claim 1.
 A package, comprising:
Fujimori discloses (Figs. 1-11):  a sensor chip (30)having a pixel array unit(31)  
a plate-like transparent member (20)provided above the pixel array unit (20 above 31)on a first side of the sensor chip(30 top), the plate-like transparent (20)member being larger than the sensor chip in size(20 larger than 30); and 

Fujimori fails to explicitly disclose that the pixels perform photoelectric conversion. 
Kiyota in related art, teaches an image sensor where the pixel comprises a light receiving portion, where the pixel performs photoelectric conversion ([0058]-[0061])
“wherein a length in a horizontal direction of a first side of the plate-like transparent
member affixed to the second side of the sensor chip is longer than a length in the horizontal direction of a second side of the plate-like transparent member”, 
However, “wherein a length in a horizontal direction of a first side of the plate-like transparent member affixed to the second side of the sensor chip is longer than a length in the horizontal direction of a second side of the plate-like transparent member”, 
 merely changes that shape of the working device, which courts have held to be an obvious matter of design choice. See MPEP 2144.04(IV)(B).  Courts have held absent persuasive evidence that the particular configuration of the claimed device is significant, the recited change in shape is obvious. Here, the recited features merely make the recited device a rectangle rather than square, and it would have been obvious to one having ordinary skill in the art to make the shape of the device rectangular to fit a desired configuration, or to obtain a final device of a particular shape.  Further, there is no evidence of record that the particular shape of the device is significant. 
It would have been obvious to one having ordinary skill in the art to form the image sensor of Fujimori to comprise pixels that perform  photoelectric conversion as taught by 

Regarding claim 2. 
Fujimori discloses Fig 10.
 The package according to claim 1, further comprising an adhesive layer (41)provided between the plate-like transparent member(20) and the sensor chip(30/31). 

Regarding claim 3.
Fujimori discloses  Fig. 10 The package according to claim 1, wherein   the end portions of the plate-like transparent member extend over the side wall portions of the sensor chip. (20 extending over sides of 31, over 42 Which is resin)

Regarding claim 4. 


Regarding claim 5.
Fujimori discloses: The package according to claim 2, wherein the adhesive layer(41) affixes the plate-like transparent member (20)with the second side of the sensor chip(top of 31). 

Regarding claim 6. 
Fujimori discloses: Fig. 10
The package according to claim 4, wherein the resin(42) region includes a first side (42 top)  and a second side(42 bottom), the second side of the resin region being in contact with the plate-like transparent member(42 top in contact with 20) and the first side of the resin region being free of the electrodes(42 bottom not in contact with electrodes 35). 

Regarding claim 7. Fujimori discloses: Fig. 10


Regarding claim 8. Fujimori discloses: Fig. 10 The package according to claim 1, wherein an edge of the plate-like transparent member is coincident with an edge of the package. (Fig. 10, 20 coincident with edge of package, see figs. 10-11.)

Regarding claim 9. Fujimori discloses: Fig. 10  The package according to claim 1, wherein the resin region includes a light shielding resin having a light shielding property. ([0069])


Regarding claim 22. Fujimori discloses fig. 3a
A manufacturing method of a package, comprising: affixing a plate-like transparent (S12)member to a second side of a pixel array unit of a sensor chip(20 bonded to 30), 
the sensor chip (30)having the pixel array unit([0126]) the transparent plate-like member being larger than the sensor chip in size(20 larger than 30); and

Fujimori fails to explicitly disclose that the pixels perform photoelectric conversion. 
wherein a length in a horizontal direction of a first side of the plate-like transparent member affixed to the second side of the sensor chip is longer than a length in the horizontal direction of a second side of the plate-like transparent member.
However, “wherein a length in a horizontal direction of a first side of the plate-like transparent member affixed to the second side of the sensor chip is longer than a length in the horizontal direction of a second side of the plate-like transparent member”, merely changes that shape of the working device, which courts have held to be an obvious matter of design choice. See MPEP 2144.04(IV)(B).  Courts have held absent persuasive evidence that the particular configuration of the claimed device is significant, the recited change in shape is obvious. Here, the recited features merely make the recited device a rectangle rather than square, and it would have been obvious to one having ordinary skill in the art to make the shape of the device rectangular to fit a desired configuration, or to obtain a final device of a particular shape.  Further, there is no evidence of record that the particular shape of the device is significant. 
Kiyota in related art, teaches an image sensor  where the pixel comprises a light receiving portion, where the pixel performs photoelectric conversion ([0058]-[0061])
IT would have been obvious to one having ordinary skill in the art to form the image sensor of Fujimori to comprise pixels that perform  photoelectric conversion as taught by 

Regarding claim 23. 
Fujimori discloses The manufacturing method according to claim 22, further comprising affixing electrodes (35)on a first side of the sensor chip opposite to the second side(35 on bottom, opposite top side). 

Regarding claim 24. 
Fujimori discloses The manufacturing method according to claim 23, further comprising affixing a second side of the resin region to the plate-like transparent member(See Fig. 11, top side of 42 is contacting 20) and maintaining a first side of the resin region to be free of the electrodes(bottom side of 42 is free of 35). 


Fujimori discloses The manufacturing method of claim 22, wherein resin region includes a light shielding resin having a light shielding property. (See fig. 11, edge of 20 is coincident with edge of 42, light shielding of 42, disclosed at [0069])

Regarding claim 26. 
 Fujimori discloses The manufacturing method according to claim 22, wherein an edge of the plate-like transparent member is coincident with an edge of the resin region. (See fig. 11, edge of 20 is coincident with edge of 42)

Claims 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (U.S. Patent Application Publication No. 2015/0085094)
Regarding claim 10. 
Fujimori discloses: Fig. 1-16  
A package, comprising: 
a glass substrate(20w);
 a supporting substrate(44); 

 a semiconductor substrate(30) formed over the wiring layer and having a first side(30 top) as a light-incident side and a first side opposite(30 bottom) to the first side;
 an adhesive layer (41)between the glass substrate(20) and the second side of the semiconductor substrate(30); and 
a resin region (42)including resin material provided around side wall portions of the semiconductor substrate(30), the wiring layer(34)
Fujimori does not discloses that the resin region 42 is around side wall portions of the support substrate. 44. 
wherein a length in a horizontal direction of a first side of the plate-like transparent member affixed to the second side of the sensor chip is longer than a length in the horizontal direction of a second side of the plate-like transparent member.
However, “wherein a length in a horizontal direction of a first side of the plate-like transparent member affixed to the second side of the sensor chip is longer than a length in the horizontal direction of a second side of the plate-like transparent member”,  merely changes that shape of the working device, which courts have held to be an obvious matter of design choice. See MPEP 2144.04(IV)(B).  Courts have held absent persuasive evidence that the particular configuration of the claimed device is significant, the recited change in shape is obvious. Here, the recited features merely make the recited device a rectangle rather than square, and it would have been obvious to one having ordinary skill in the art to make the shape of the device rectangular to fit a 
However, as shown in fig. 8, the support substrate 44 continues under the resin layer 42.  It would have been an obvious matter of design choice to change the shape of the parts, that is to make the resin continue down to be level with the bottom surface of 44, with no unexpected results, and as such, the features of claim 10 would have been obvious. See MPEP 2144.  Thus, the features of claim 10 would have been obvious to one having ordinary skill in the art. 
  

Regarding claim 11. Fujimori discloses: Fig. 1-16  
The package according to claim 10, further comprising a lens layer (38)provided at the second side of the semiconductor substrate(38 on top of 31.). ([0055])

Regarding claim 12. Fujimori discloses: Fig. 1-16  The package according to claim 11, further comprising a color filter layer provided between the second side of the semiconductor substrate and the lens layer. ([0112])



Regarding claim 14. Fujimori discloses: Fig. 1-16   The package according to claim 10, further comprising electrodes (35)provided on a first side of the supporting substrate opposite to the second side.(35 provided on bottom, which is opposite top which is first side. ) 

Regarding claim 15. Fujimori discloses: Fig. 1-16   The package according to claim 10, wherein the adhesive layer(32) affixes the glass substrate (20)with the s side of the semiconductor substrate.(31) 

Regarding claim 16. Fujimori discloses: Fig. 1-16   The package according to claim 10, wherein the supporting substrate is a silicon substrate. 
Fujimori does not disclose that 44 is made of a silicon subsrate, but, at [0118], discloses that it may be made of any material, and thus it would have been obious to make 44 out of silicon for the obvious benefit of easing manufacturing by using known materials for 

Regarding claim 17. Fujimori discloses: Fig. 10    The package according to claim 14, wherein the resin region (42)includes a first side (inside)and a second side(outside of package), the second side of the resin region being in contact with the first side of the glass substrate (42 in contact with 20 side inside)and the first side of the resin region being free of the electrodes(42 outside being free of 35). 

Regarding claim 18. Fujimori discloses: Fig. 10    The package according to claim 10, wherein the semiconductor substrate(30) includes a pixel array([0052]-[0056]). 

Regarding claim 19. Fujimori discloses The package according to claim 10, wherein the package is mounted by flip chip. ([0061])

Regarding claim 20. Fujimori discloses The package according to claim 10, wherein an edge of the glass substrate is coincident with an edge of the package. (Edge of 20 coincident with edge of package, see fig 10.)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898